Title: From James Madison to William Pinkney, 3 May 1803
From: Madison, James
To: Pinkney, William


Sir.
Department of State May 3d. 1803.
Enclosed is a power enabling you to negotiate the transfer of the Maryland bank stock. The communications from Govr. Mercer which you will receive herewith will put you in possession of other explanations of the views of the State. You are too well acquainted with the subject to render many general observations requisite on my part. It will be sufficient to remark, that such has been the delay attending the transfer, so long have all the intricacies connected with it been successively removed, and so clear does the right of the State appear to be, that a further procrastination must unavoidably add to the dissatisfactions which already exist, and apprehensions must prevail that ultimate justice is not to be expected. The desire of the state to see something done towards a conclusive adjustment is so strong, that it has been agreed to authorise you to receive restitution of such part of the stock as may not be detained on account of individuals, if indeed impediments of that sort should contrary to every just expectation be interposed; but you will nevertheless continue your exertions to release the residue and procure its transfer as soon as possible. It is hoped no difficulty will arise about the form of the transfer. If it cannot be made to the state itself by any general designation, the power formerly given by the Legislature to Mr. King to enable him to receive it may probably be considered as applying to you, or at least to his successor; or the transfer may be made to you in special trust to be again transferred to whom the state may appoint. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1); Tr, two copies (MdAA: Blue Book 2). First Tr, marked “(B.)” and signed by JM, sent as enclosure in JM to John Francis Mercer, 19 May 1803 (ibid.). The “communications from Govr. Mercer” have not been identified.



   
   JM to Pinkney, 3 May 1803 (second letter).


